ORDER

PER CURIAM.
Anthony W. Esposito (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction motion without an evidentiary hearing. Mov-ant was convicted by a jury of one count of felony stealing, pursuant to Section 570.030, RSMo 2004, and one count of attempting to manufacture a controlled substance, pursuant to Section 195.211, RSMo 2004. Movant was sentenced as a persistent offender to ten years imprisonment on the attempted manufacturing conviction and five years imprisonment on the stealing conviction, to be served concurrently with the attempted manufacturing conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).